DETAILED ACTION
Response to Amendment
The amendment filed 10/07/2022 has been entered. 
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 is punctuated with two periods. Claim 1 should be punctuated with one period for grammatical clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US 20070185415 A1), hereinafter Ressemann, in view of Ressemann and Maki et al. (US 20110178436 A1; cited in IDS submitted 03/14/2022), hereinafter Maki.
Regarding claim 2, Ressemann teaches a guidewire (fig. 7) comprising: a core shaft (24); a braided filament (26) joined to a distal portion of the core shaft (24a), and extending distal to a distal end of the core shaft (fig. 7); a coil body (30) covering the core shaft and the braided filament (30 covers distal portion 24a of the core shaft and a proximal portion of the braided filament; fig. 7); a soldering material (37; [0071]) by which a distal end of the coil body is joined to the braided filament at a position spaced proximally from a distal end of the braided filament (fig. 7); and a bulge portion (28) joined to the braided filament at a position spaced distally from the distal end of the coil body soldering material (fig. 7).
	Ressemann fails to teach the braided filament 26 is a stranded wire including a plurality of wires. 
	However, Ressemann teaches a guidewire embodiment (fig. 1) including a multi-filament bundle (6) that is a stranded wire ([0056]) comprising a plurality of wires (6a; 4A-B, par. 0056). Ressemann further teaches the multi-filament bundle can be one of several different configurations of wire filaments (figs. 4B-E, [0056]-[0060]) depending on the desired characteristics of the guidewire ([0061]). Ressemann further indicates in [0073] that the filaments 6a can be used in the guidewire of fig. 7.
It would have been obvious to one of ordinary skill in the art to have substituted the stranded wire 6 for the braided filament 26 as such a modification would be a simple substitution of one multi-filament bundle for another yielding the guidewire of fig. 7 with flexibility, tensile strength, torsional stiffness, and tip formability characteristics that may be more desirable for a given application than the guidewire of fig. 7 comprising the braided filament 26.
	Ressemann additionally fails to teach a brazing material.
	However, Ressemann teaches brazing material is an alternative to soldering material for securing guidewire components ([0064], [0065]). 
It would have been obvious to one of ordinary skill in the art to have modified the soldering material 37 to be a brazing material, as such a modification would be a simple substitution of one prior art teaching regarding means for securing guidewire components for another.
	Ressemann teaches in [0008] that lubricious coatings may be present over some or all portions of the guide wire. 
	However, Ressemann fails to specifically teach a coating agent covering an outer periphery of the core shaft, the stranded wire, the coil body, and the brazing material from a position distal to a distal end of the bulge portion to a position proximal to a proximal end of the coil body except for an interior of the coil body.
However, Maki teaches a guidewire (1) comprising a coating agent (7) coating the outer surface of the guidewire from a position distal to distal end of a bulge portion 9 (“the extreme tip portion 9”; [0069]) to a position proximal to a proximal end of a coil body 5 and brazed portion 13 (fig. 1) ([0069]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the guidewire disclosed by Ressemann to have a coating agent covering an outer periphery of the core shaft from a position distal to a distal end of the bulge portion to a position proximal to a proximal end of the coil body as taught by Maki as both these inventions and the claimed invention are directed towards guidewires and the references were well-known in the art prior to the effective filing date of the claimed invention. Maki teaches in [0072] that coating the guidewire with a hydrophilic coating reduces the sliding resistance of the guidewire within catheters, organs, and tissues. It would therefore have been obvious to one of ordinary skill in the art to have modified the guidewire disclosed by Ressemann to have a coating agent covering an outer periphery of the core shaft from a position distal to a distal end of the bulge portion to a position proximal to a proximal end of the coil body as taught by Maki, as such a modification would be a simple combination of prior art elements and would allow the guidewire taught by Ressemann to more easily navigate conduits.
Such a modification would result in the guidewire taught by Ressemann as modified above further comprising a coating agent covering an outer periphery of the core shaft, the stranded wire, the coil body, and the brazing material from a position distal to a distal end of the bulge portion to a position proximal to a proximal end of the coil body except for an interior of the coil body.
Response to Arguments
All arguments considered were filed 10/07/2022.
Applicant’s arguments, see pg. 5, with respect to claim objections have been fully considered and are persuasive.  The objection(s) to claim(s) 5-6 has/have been withdrawn. 
Applicant’s arguments, see pgs. 5-6, with respect to the rejection of claims 1-3 under 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-3 have been withdrawn. 
Applicant’s arguments with respect to the rejections of claim(s) 4 under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1 and 7-8 are allowable.
Regarding claim 1, Ressemann teaches as claimed a guidewire comprising a core shaft, a coil body, a brazing material, and a bulge portion. Ressemann in view of Maki further teaches the coating agent covers an outer periphery of the core shaft, the coil body, the brazing material, and the bulge portion from a position distal to a distal end of the bulge portion to a position proximal to a proximal end of the coil body except for an interior of the coil body. However, Ressemann in view of Maki fails to teach the coating agent covers only the core shaft between the brazing material and the bulge portion.
Regarding claim 7, Ressemann teaches as claimed a core shaft, a stranded wire, a coil body, and a bulge portion. Ressemann in view of Maki further teaches the coating agent covers an outer periphery of the core shaft, the coil body, and the stranded wire from a position distal to a distal end of the bulge portion to a position proximal to a proximal end of the coil body except for an interior of the coil body. However, Ressemann in view of Maki fails to teach wherein the coating agent comprises a protruding portion that penetrates from a gap between adjacent wires of a plurality of wires included in the stranded wire in at least a portion of the stranded wire that is not inside the coil body. 
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783